The present application is being examined under the AIA  first to invent provisions. 
Detailed Action
Current Status of Claims
This action is issued in response to communication of May 19, 2021. By amendment of May 19, 2021 the Applicant amended claims 1, 11, and 13. Claims 1 -13 remain active in the application. 

Response to Arguments
Applicant's arguments filed May 19, 2021 have been fully considered but they are not persuasive. Specifically, the Applicant argues that the prior art of the record does not show “the electrodes 106 and the piezoelectric material 110 of Garlepp are separated from the substrate 140 by the support 104 and the cavities 130” and “Garlepp does not disclose or suggest “the sensor being secured to the second face of the element such that apexes or valleys of the wrinkles are in contact with the second face of the element” (See page 6 of Remarks of May 19, 2021. Examiner respectfully disagrees. Firstly, the Applicant does not claim any “substrate” to which wrinkles in contact with. Secondly, claim language presented in claims 1, 11, lines 7-8 “element such that apexes or valleys of the wrinkles are in contact with the second face of the element (emphasize added by examiner)” is very broad. If the Applicant intended to emphasize that wrinkles directly contacted to the substrate, it should be specified by the claim language. However, referring, for instance, to Figure 10 of Applicant’s own disclosure, which illustrates the structure similar to Figure 2 shown by the primary .   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Garlepp et al. (US Patent Publication 2018/0349663 A1) in view of Benaissa et al. (WO2015/055788 A1, provided with Applicant’s IDS of June 12, 2020).    
	In regard of claim 1,  Garlepp et al. disclose a touch surface device (See at least Figure 12 of Garlepp et al. illustrating a touch surface device (1250) as discussed in paragraphs [0079-0080]), comprising: an element comprising a first face forming the touch surface and a second face opposite to the first face (See at least Figure 2 of Garlepp et al. illustrating an element (100) comprising a first face (116) and second face (140)); an acoustic wave sensor including at least one portion of piezoelectric material disposed between two electrodes, the sensor being secured to the second face of the element such that apexes or valleys of the wrinkles are in contact with the second face of the element (See at least Figure 2 of Garlepp et al. illustrating an acoustic wave sensor with a piezoelectric material (110) disposed between two 
	However, the reference to Garlepp et al. does not specifically discuss in great detail the portion of piezoelectric material and both electrodes being structured by forming surface wavinesses as wrinkles.
	In the same field of endeavor, Benaissa et al.  disclose piezoelectric material (2) and electrodes (3A, 4) being structured by forming surface wavinesses as wrinkles as shown in Figure 8 of Benaissa et al. 
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use piezoelectric material shown by Benaissa et al. with the touch device shown by Garlepp et al. in order to enable charges generated by the deformation of the piezoelectric layer to be collected. 
	In regard of claim 2, Garlepp et al. and Benaissa et al. further disclose the device according to claim 1, wherein the wrinkles of the sensor are rectilinear and parallel to each other (See at least Figure 8 of Benaissa et al. illustrating wrinkles of the sensor (2) parallel to each other). 
	In regard of claim 4, Garlepp et al. and Benaissa et al. further disclose the device according to claim 1, wherein the sensor is secured to the second face of the element through at least one bonding layer, or wherein the sensor is integrated into the 
	In regard of claim 5, Garlepp et al. and Benaissa et al. further disclose the device according to claim 1, wherein the element forms, between the first and second faces and against the sensor, a layer with a thickness higher than 2 mm (See at least pages 12-13 of Benaissa et al. discussing a layer with thickness higher than 2 mm) . 
	In regard of claim 6, Garlepp et al. and Benaissa et al. further disclose The device according to claim 1, wherein the wrinkles have a period higher than 10 .mu.m . (See at least pages 12-13 of Benaissa et al. discussing a period higher than 10 mum) . 
	In regard of claim 7, Garlepp et al. and Benaissa et al. further disclose the device according to claim 1, including several acoustic wave sensors secured to the second face of the element (See at least Figure 2 of Garlepp et al. illustrating several acoustic wave sensors secured to the second face (116)). 
	In regard of claim 8, Garlepp et al. and Benaissa et al. further disclose the device according to claim 7, wherein the portion of piezoelectric material of each sensor is distinct from the portions of piezoelectric material of the other sensors, and wherein the electrodes of each sensor are distinct from the electrodes of the other sensors (See at least Figure 2 of Garlepp et al. illustrating electrodes (106) distinct from the electrodes of other sensors). 
	In regard of claim 9, Garlepp et al. and Benaissa et al. further disclose the device according to claim 7, wherein the portions of piezoelectric material of all the sensors are formed by a single continuous piezoelectric layer common to all the 
	In regard of claim 10, Garlepp et al. and Benaissa et al. further disclose the device according to claim 1, wherein the sensor has a thickness smaller than 100 .mu.m (See at least paragraph on pages 12-13 of Benaisse et al. discussing size of the sensor device)
	In regard of claim 11, Garlepp et al. and Benaissa et al. further disclose a method for making a touch surface device, comprising: providing at least one acoustic wave sensor including at least one portion of piezoelectric material disposed between two electrodes, the portion of piezoelectric material and both electrodes being structured by forming surface wavinesses as wrinkles; providing at least one element comprising a first face for forming the touch surface and a second face opposite to the first face; securing the sensor to the second face of the element such that apexes or valleys of the wrinkles are in contact with the second face of the element; coupling the electrodes of the sensor to an electronic circuit configured to identify, from an electric signal outputted from the electrodes of the sensor, at least one touch gesture made on the touch surface (See rejection of claim 1 provided above). 
	In regard of claim 12. 
Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garlepp et al. (US Patent Publication 2018/0349663 A1) in view of Benaissa et al. (WO2015/055788 A1, provided with Applicant’s IDS of June 12, 2020) and further in view of Tanaka et al. (US Patent Publication 2011/0234545 A1).    
	In regard of claim 3, Garlepp et al. and Benaissa et al. further disclose the device according to claim 1.
	However, the combination of Garlepp et al. and Benaissa et al. does not specifically discuss materials in a touch device, wherein the piezoelectric material corresponds to a ceramic material. 
	In the same field of endeavor, Tanaka et al. discloses a touch device shown in Figures 1-2, wherein the piezoelectric material is a ceramic as discussed in paragraph [0055].
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use piezoelectric material like ceramic shown by Tanaka et al. with the touch device shown by Garlepp et al. and Benaissa et al. in order to achieve a fundamental resonance nominally. 
	In regard of claim 13, Garlepp et al.,  Benaissa et al. and Tanaka et al. further disclose the method according to claim 11, wherein providing the element and securing the sensor to the second face of the element includes: positioning the sensor on a support; thermoforming or injection moulding the element, during which the sensor is positioned against the second face, and at the end of which the sensor is integrated into 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692